Withey, J., concurring: I concur in the result here reached, but upon grounds other than public policy which it seems to me are, in essence, those upon which decision in the majority opinion has been founded. In my view Tina was not a dependent within the meaning of section 152 (a) (9) because petitioner has failed to establish that his expenditures for her living costs during 1954 constitute “support” as that word is used in section 152 (a). There certainly was no legal duty on petitioner’s part to support Tina and it seems obvious there was no moral reason for him to do so. It would seem to follow therefore that such living expenditures as he made for her are properly to be regarded as remuneration for the services she rendered to him as a member of his household. That being true it seems only reasonable to conclude that his payment of her living expenses is to be regarded only as wages such as are normally paid a domestic for housekeeping services. Viewed in that light petitioner furnished Tina no support whatsoever, she, by her labor, furnished her own support.